DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Election/Restriction
                           REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species election (I) – the condensation polyamide component per claims 21 and 31 selected from nylon 66, nylon 66/6T, nylon 66/DI and combinations thereof per claims 22 and 34; and
Species election (II) – the one or more components per claim 31 selected from the various materials set forth in [0075-0076]. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 21 and 31.
The various polyamides per species election (I) lack unity of invention because even though the inventions of these groups require the technical feature of a condensation polyamide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., WO 02066558.
The various components per species election (II) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
During a telephone conversation with Mr. Robert B. Furr Jr. on June 16, 2022, a provisional election was made with traverse to prosecute the invention directed to nylon 66 as the condensation polyamide species and maleic anhydride-polyolefin chain extender as the other component per claim 31.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
      Claim Rejections - 35 USC § 112
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, it is unclear how the term “condensation” further limits the polyamide.
In claims 21 and 31, it is unclear whether the “at least 30 wt% of the composition” is relative to “the compounded polyamide composition” or “the condensation polyamide composition”. 
In claims 21 and 31, “the condensation polyamide is the predominant polyamide in the composition” is indefinite in that there is no express antecedent basis for polyamides other than “the condensation polyamide”.  Moreover, it is unclear whether the “in the composition” refers to “the compounded polyamide composition” or “the condensation polyamide composition”. 
In claims 21 and 33, it is unclear how the “maleic anhydride-polyolefin” chain extender distinguishes over the “maleated polyolefin”.
In claims 21 and 31, it is unclear whether the content governing the maleated polyolefin is relative to “the compounded polyamide composition” or “the condensation polyamide composition”. 
In claims 22 and 34, there is no express antecedent basis for “domains” of the maleated polyolefin.
In claims 22 and 34, it is unclear whether the distribution of the maleated polyolefin “in the composition” refers to “the compounded polyamide composition” or “the condensation polyamide composition”.
In claims 22 and 34, the polyamide unit “DI” is unclear.
In claims 25 and 32, it is unclear what is meant by a “conduit”.
In claims 25 and 32, there is no express antecedent basis for “glass fibers”.
In claim 26, last line, “of claim 21” is redundant.
In claims 28 and 38, it is unclear how “the second compounded polyamide melt”, which contains a chain extender, “is the condensation polyamide composition”, which does not contain the chain extender. 
In claim 29, there is no express antecedent basis for “the polyamide resin melt”.
In claim 31, line 16, there is no express antecedent basis for “the compounded polyamide composition”.
In claim 31, the metes and bounds of “other components” are indeterminate in scope.
In claim 31, inasmuch as the condensation polyamide is not governed by an AEG number, it is unclear how it compares against a control having a different AEG.
In claim 32, it is unclear how the glass fibers distinguish over the “one or more other components” per claim 31.
In claim 37, there is no express antecedent basis for “a chain extender”.  Moreover, it is unclear how such distinguishes over the maleated polyolefin per claim 31.
In claims 37-40, it is unclear how the “one or more other components” are introduced.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26, 29-31, 33 and 36 are rejected under 35 U.S.C. 102 (a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 02066558 A1 (Park) abstract and machine translation.
Park discloses a polyamide composition obtained by compounding:
a polyamide (meets Applicants’ polyamide);
an acrylonitrile-rubber-styrene or acrylonitrile-rubber-alpha-methylstyrene graft copolymer optionally comprising polyamide-compatibilizing functional groups such as maleic anhydride (meets Applicants’ maleic anhydride-polyolefin chain extender or maleated polyolefin);
optionally a compatibilizing agent comprising polyamide-compatibilizing functional groups such as a styrene-based copolymer comprising maleic anhydride (meets Applicants’ maleic anhydride-polyolefin chain extender or maleated polyolefin);
 optionally an elastomer such as ethylene-propylene rubber grafted with maleic anhydride (meets Applicants’ maleic anhydride-polyolefin chain extender or maleated polyolefin); and
lamellar mineral particles (not precluded from present claims)
(e.g., abstract, examples, claims).
	As to claim 21, Park exemplifies various polyamide compositions which appear to meet all the claimed requirements in terms of the types of materials added and their contents.  As an illustration, Example 2 comprises:
(A1) 53 wt.% polyamide 66 (meets Applicants’ polyamide and content thereof);
(A2) 10 wt.% polyamide 6 (meets Applicants’ polyamide and content thereof);
(B1) 20 wt.% acrylonitrile-butadiene-styrene copolymer (not precluded from claim 21);
(C1) 10 wt.% styrene-maleimide copolymer grafted with 1 wt.% maleic anhydride (meets Applicants’ maleated polyolefin and content thereof);
(D1) 3 wt.% ethylene-propylene copolymer grafted with maleic anhydride (meets Applicants’ maleic anhydride-polyolefin chain extender and content thereof); and
(E1) 3 wt,% montmorillonite (not precluded from present clams), 
wherein said composition corresponds to the presently claimed compounded polyamide composition comprising i) a condensation polyamide composition composed of 63 wt.% polyamide 66/polyamide 6 mixture as the condensation polyamide and 10 wt.% styrene-maleimide copolymer grafted with 1 wt.% maleic anhydride as the maleated polyolefin and ii) 3 wt.% ethylene-propylene copolymer grafted with maleic anhydride as the maleic anhydride-polyolefin chain extender.
	As to claim 24, Park discloses shaped articles.
	As to method claim 26, Park’s composition is formed by combining the various components. 
	As to method claims 29 and 30, Park discloses melt mixing the polyamide composition in an extruder to form a shaped article.
As to claim 31, Park exemplifies various products from polyamide compositions which appear to meet all the claimed requirements in terms of the types of materials added and their contents.  As an illustration, Example 2 comprises:
(A1) 53 wt.% polyamide 66 (meets Applicants’ polyamide and content thereof);
(A2) 10 wt.% polyamide 6 (meets Applicants’ polyamide and content thereof);
(B1) 20 wt.% acrylonitrile-butadiene-styrene copolymer (meets “other component”);
(C1) 10 wt.% styrene-maleimide copolymer grafted with 1 wt.% maleic anhydride (meets Applicants’ maleated polyolefin and content thereof);
(D1) 3 wt.% ethylene-propylene copolymer grafted with maleic anhydride (meets Applicants’ maleated polyolefin and content thereof); and
(E1) 3 wt,% montmorillonite (meets “other component”), 
wherein said product corresponds to the presently claimed article formed from a polyamide composition comprising i) a condensation polyamide composition composed of 63 wt.% polyamide 66/polyamide 6 as the condensation polyamide and 13 wt.% maleated styrene-maleimide copolymer/maleated ethylene-propylene copolymer mixture as the maleated polyolefin and ii) other components. Given that the resulting product appears to meet all the claimed requirements in terms of the types of material added and their contents, it is reasonably believed that it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to claim 33, in the alternative, Park’s maleated ethylene-propylene copolymer meets Applicants’ maleic anhydride-polyolefin chain extender.
	As to method claim 36, Park’s product is formed by melt mixing the polyamide composition in an extruder.
	Park anticipates the above-rejected claims in that it is reasonably believed that the exemplified polyamide compositions meet all the requirements of the present claims in terms of materials added, contents thereof and properties.  In the alternative, it would have been within the purview of Park’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions and products thereof comprising the presently claimed components with the reasonable expectation of success. 
Claim Rejections - 35 USC § 103
Claim 22, 23, 25, 27, 28, 32, 34, 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02066558 A1 (Park) abstract and machine translation described hereinabove.
As to claims 22, 23, 34 and 35, inasmuch as Park’s polyamide “advantageously comprises more amino groups than acid end groups” wherein “the amount of amino end groups is preferably greater than 50 meq/kg”, it would have been obvious to one having ordinary skill in the art to use a nylon 66 having a high amino end group content (inclusive of that presently claimed) for its expected improved compatibilization and with the reasonable expectation of success.
As to claims 25 and 32, Park discloses the optional use of glass fibers.  As such, it would have been obvious to one having ordinary skill in the art to produce products comprising glass fibers.
As to method claims 27, 28 and 37-40, Park discloses that the components can be pre-mixed.  Accordingly, it would have been obvious to one having ordinary skill in the art to pre-mix the exemplified polyamide and maleated styrene-maleimide copolymer prior to adding the maleated ethylene-propylene copolymer with the reasonable expectation of success. Case law holds that the selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/457,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to an article composed of the same condensation polyamide composition and chain extender.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765